DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 10/08/2020, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 5.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 10/08/2020, with respect to the rejection(s) of claim(s)  1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tian et al (US2010/0276059) and the rejection of claims 1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Eckberg et al (EP 1 099 737 and 6,610,760) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ren et al (7,696,260). 


Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ren et al (7,696,260).
Ren sets forth cationic compositions and methods of making the same.  Said composition comprises a cationically-polymerizable compound, an iodonium-based cationic initiator, a sensitizer for said cationic initiator and an antioxidant selected from the consisting of a phenol, lactone antioxidant, and combination—see abstract.   Ren sets forth as cationically curable compounds the use of epoxide containing materials containing one or more epoxies.  Ren sets 
Ren sets forth the cationic photoinitiator preferably include iodonium photoinitiators, e.g. iodonium tetrakis (pentafluorophenyl) borate since they tend to be less yellowing.  Said cationic photoinitiator can be found in amounts from 0.1 to 5 wt. % relative to the total weight of the composition—see col. 12, lines 30-35 and lines 40-43.  Ren teaches in order to increase the light efficiency, or to sensitize the cationic photoinitiator to specific wavelengths, a sensitizer can be used, wherein thioxanthones such as isopropylthioxanthone, chlorothioxanthone, and other substituted thioxanthone—see col. 12, lines 45-64.  Said composition can additionally comprise 
Thus it is deemed the overall teachings of Ren set forth a curable composition comprising an epoxy functional cationically curable resin and an initiator system comprising an iodonium salt and a thioxanthone photoinitiator, wherein by example the use of the claimed initiator system comprising tolylcumyliodonium salt and an isopropylthioxanthone photosensitizer in combination with an epoxy resin—see examples 1-4.   Regarding the adhesive limitation in the preamble and in the initiator system, while not explicitly teaching said composition is an adhesive composition it can be seen said composition is intended to have adhesive properties.  Ren sets forth said composition can be used in stereolithography processes and other imagewise patterning and exposure methods, wherein said photopolymer composition is layered onto a platform surface and exposed imagewise with radiation to harden said layer as taught in column 25 to assure adhesion to the platform or adhesion to previous layers, thus the composition is deemed an adhesive composition, as well as, the initiator system being an adhesive initiator system.  Thus it is deemed claim 1 is anticipated by the overall teachings of the reference and the examples.  It is deemed the isopropylthioxanthone as exemplified in the examples anticipates claims 2-3.  While not expressly teaching shelf stability the compositions of the examples are deemed to be one-part compositions.  Regarding shelf stability, Ren sets forth the addition of the antioxidants contribute to the reduction of potential run away reactions when it is exposed in bulk to actinic radiation such as by exposure during curing processes or by accidental exposure to sunlight—see abstract and background.  Thus it is deemed said compositions should inherently have shelf stability.  In the alternative since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, 
Regarding claims 8-10, Ren does not expressly set forth the bio-based carbon content of the adhesive composition as measured by the claimed standard.  It is deemed, as discussed above the compositions of Ren anticipate the instantly claimed invention and therefore the adhesive of Ren should inherently have the said bio-based contents as measured by the claimed standard; however, in the alternative since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc